FILED
                            NOT FOR PUBLICATION                             MAR 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10235

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00011-RLH

  v.
                                                 MEMORANDUM *
GREGORY WILSON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                    Roger L. Hunt, Chief District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Gregory Wilson appeals his jury-trial conviction and 240-month sentence

for being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wilson contends his Sixth Amendment right to compulsory process was

violated, because the prosecutor’s statement expressing concerns about whether a

proposed defense witness had been provided an attorney to advise her of the

consequences of perjurious testimony caused him not to call the witness. A review

of the record shows no plain error where the prosecutor’s brief, mildly worded

statement was neither coercive nor intimidating, and did not interfere with the

witness’ decision whether to testify. See United States v. Jaeger, 538 F.3d 1227,

1232 (9th Cir. 2008); see also United States v. Vavages, 151 F.3d 1185, 1189 (9th

Cir. 1998) (“A defendant’s constitutional rights are implicated only where the

prosecutor or trial judge employs coercive or intimidating language or tactics that

substantially interfere with a defense witness’ decision whether to testify.”).

      AFFIRMED.




                                           2                                      10-10235